Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOHNNY LEE CARTER,


                                    Appellant,

v.

PARK RIDGE APARTMENTS,

                                    Appellee. 

 
§
 
§
 
§
 
§

§


No. 08-08-00069-CV

Appeal from
327th District Court

of El Paso County, Texas

(TC # 2007-4770)



MEMORANDUM OPINION


	Pending before the Court is Appellee's motion to dismiss this appeal as moot.  On
February 12, 2008, Appellant, proceeding pro se, filed a notice of appeal from the trial court's order
denying his motion to compel production of documents.  On March 26, 2008, Appellant filed a
notice of non-suit in the trial court.  The trial court, on April 3, 2008, entered a final summary
judgment in favor of Appellee on its counterclaims against Appellant.  Appellant has filed a separate
notice of appeal from the final summary judgment on Appellee's counterclaims and that appeal has
been docketed as cause number 08-08-00154-CV.  By taking a non-suit, Appellant dismissed his
claims in the trial court and rendered his attempted appeal of the interlocutory order moot.  See
Tex.R.Civ.P. 162.  We grant the motion and dismiss the appeal.

July 3, 2008						 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating